                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 CAITLIN O’CONNOR,                             )
      Plaintiff,                               )
                                               ) Civil Action No. 3:20-cv-00628
 v.                                            ) Judge Richardson/Frensley
                                               ) Jury Demand
                                               )
 THE LAMPO GROUP, LLC a/k/a                    )
 RAMSEY SOLUTIONS,                             )
      Defendant.                               )


                         INITIAL CASE MANAGEMENT ORDER

       A.      JURISDICTION: The court has jurisdiction pursuant to 28 U.S.C. §§ 1331,

1343(a)(4), and 1367(a). Venue is proper under 28 U.S.C. § 1391. Jurisdiction and venue are not

disputed.

       B.      BRIEF THEORIES OF THE PARTIES

       1) PLAINTIFF: After working for The Lampo Group, a/k/a Ramsey Solutions (“Ramsey

Solutions”) for over four years, Caitlin O’Connor notified Ramsey Solutions she was pregnant;

however instead of it being a joyful time she was terminated from her job because of her pregnancy.

Ms. O’Connor requested FMLA paperwork for the birth of her child and requested ADA paperwork

since her pregnancy is considered a geriatric pregnancy. Subsequently, Ms. O’Connor received a

phone call from a board member informing her she would have a meeting with a board member the

next week. During this meeting, Ms. O’Connor met with two board members who informed her

Ramsey Solutions was still deciding the best way to proceed. Ms. O’Connor finally had a meeting

with the Head of Human Resources and the board members and was informed she was being

terminated due to her pregnancy and for a violation of “Company Conduct,” because she is not

married to her partner, the baby’s father. Ramsey contends that her committed relationship and her



      Case 3:20-cv-00628 Document 12 Filed 09/29/20 Page 1 of 6 PageID #: 40
pregnancy are a violation of its “righteous living” policy. Accordingly, Ms. O’Connor filed claims

for violations of the Family and Medical Leave Act, Tennessee Human Rights Act, the Tennessee

Maternity Leave Act, and the Tennessee Disability Act. Ms. O’Connor also has filed a charge with

the EEOC. Once that charge has been administratively exhausted, she will amend to add claims

under Title VII and the ADA.

       2)      DEFENDANT: Defendant’s Core Values prohibit employees from engaging in

premarital sex. This applies evenly to all employees, regardless of their membership in any

protected class. Like all of Defendant’s employees, Plaintiff was made aware of this at the time

that she was hired, reminded of it throughout her employment, and chose to violate it anyway. This

was the sole reason that Defendant terminated Plaintiff’s employment.

       C.      ISSUES RESOLVED: Jurisdiction and venue.

       D.      ISSUES STILL IN DISPUTE: Liability and damages.

       E.      INITIAL DISCLOSURES:               The parties shall exchange initial disclosures

pursuant to Fed. R. Civ. P. 26(a)(1) by October 20, 2020.

       F.      CASE RESOLUTION PLAN AND JOINT STATUS REPORTS: By no later

than March 5, 2021, the parties shall jointly discuss a resolution of this case and the feasibility of

mediation. The parties must have conducted enough discovery prior to this date to substantively

evaluate and discuss settlement. By no later than March 19, 2021, the parties shall submit a joint

report confirming that the parties made a good faith attempt to resolve the case. The parties shall

file a joint report on or before July 14, 2021, being fourteen days after the conclusion of fact

discovery. The joint report shall also state whether the parties believe ADR might assist in

resolution of the case. If a judicial settlement conference is requested in either joint report or

separately, the parties shall also state (i) the reasons why mediation is not feasible; (ii) their




     Case 3:20-cv-00628 Document 12 Filed 09/29/20 Page 2 of 6 PageID #: 41
proposed timing for scheduling of the settlement conference; and (iii) any preference of a particular

Magistrate Judge to conduct the settlement conference.

       G.     DISCOVERY: The parties shall complete all written discovery and depose all fact

witnesses on or before June 30, 2021. Written discovery should proceed promptly (unless

otherwise provided for herein). Discovery is not stayed during dispositive or other motions, unless

ordered by the Court.

       A party may not bring a discovery dispute to the Court for resolution before lead counsel

for that party has held a telephonic or in-person discussion with lead counsel for every one of the

parties adverse to it with respect to the dispute (which, in the case of multiple adverse parties, may

occur separately with different adverse parties) and has made a good-faith effort to resolve the

dispute. Discovery disputes that cannot be resolved after the required discussion(s) should be

brought promptly to the attention of the Magistrate Judge via a request for a discovery conference.

It will be within the Magistrate Judge’s discretion whether to allow for the filing of discovery-

related motions. All discovery motions shall be filed by no later than July 14, 2021. In connection

with any discovery conference or discovery motion, the applicable parties shall file a joint

discovery dispute statement, which describes the specific discovery request(s) in dispute and

details each party’s position with supporting fact and legal authorities. The joint discovery dispute

statement shall certify that lead counsel for every applicable party held the aforementioned

telephonic or in-person discussion(s) and made a good faith effort to resolve each discovery

dispute presented in the statement. If the joint statement is sufficiently detailed, any party may

adopt by reference the joint statement for purposes of Local Rule 7.01(a)(2) or (a)(3), but must

clearly state in the filing (made in accordance with any timing requirements set forth in Local Rule

7.01(a)(3)) that the joint statement is adopted as the party’s memorandum of law or response, as




     Case 3:20-cv-00628 Document 12 Filed 09/29/20 Page 3 of 6 PageID #: 42
the case may be.

       H.      MOTIONS TO AMEND: The parties shall file all Motions to Amend on or before

February 5, 2021. Any motion to amend must be accompanied by the proposed amended

pleading, which shall be appended as an exhibit to the motion. Prior to filing the motion to amend,

counsel for the moving party shall discuss the proposed amendment with all other counsel and

shall state in the motion to amend whether or not the motion is opposed.

       I.      DISCLOSURE OF EXPERTS: The plaintiff shall identify and disclose all expert

witnesses and expert reports on or before May 30, 2021. The defendant shall identify and disclose

all expert witnesses and reports on or before June 27, 2021. Expert depositions shall be completed

by September 30, 2021. The parties agree that rebuttal experts shall be permitted only by leave of

court. Unless otherwise provided for in a separate pretrial order, supplemental expert disclosures,

which specifically include, but are not limited to, any supplemental information to expert reports,

must be made in accordance with Rule 26(a) and (e). Supplemental expert opinions or other expert

disclosures not timely disclosed may be excluded at trial. See Local Rule 39.01(c)(5)C).

       J.      TELEPHONE STATUS CONFERENCE. A status conference shall be held

telephonically on May 17, 2021 at 9:00 a.m., to address: status of discovery (including any known

or anticipated discovery issues or disputes); prospect for settlement (including propriety of ADR);

and, any other appropriate matters. The Parties shall call 1-877-336-1831 at the appointed time,

and when prompted for the access code, enter 7039387# to participate in the Conference.

       K.      DISPOSITIVE MOTIONS: As provided above, the parties must attempt to

resolve the case prior to the filing of dispositive motions. Dispositive motions shall be filed by no

later than October 22, 2021. Responses to dispositive motions shall be filed within 28 days after

the filing of the motion. Briefs or memoranda of law in support of or in opposition to a dispositive




     Case 3:20-cv-00628 Document 12 Filed 09/29/20 Page 4 of 6 PageID #: 43
motion shall not exceed 25 pages. Optional replies may be filed within 14 days after the filing of

the response and shall not exceed 5 pages. No motion for partial summary judgment shall be filed

except by permission of the Court. Any party wishing to file such a motion shall first file a separate

motion that gives the justification for filing a partial summary judgment motion in terms of overall

economy of time and expense for the parties, counsel, and the Court.

       L.      ELECTRONIC DISCOVERY: The parties have reached agreements on how to

conduct electronic discovery. Therefore, the default standard contained in Administrative Order

No. 174-1 need not apply to this case.

       M.      MODIFICATION OF CASE MANAGEMENT ORDER: Any motion to

modify the case management order or any case management deadline shall be filed at least seven

(7) days in advance of the earliest impacted deadline. Unless a joint motion, the motion for

modification must include a statement confirming that counsel for the moving party has discussed

the requested modification or extension with opposing counsel and whether or not there is any

objection to the requested modification or extension. The motion for modification must also

include: (i) the trial date and all deadlines, even unaffected deadlines, so that it will not be

necessary for the Court to review one or more previous case management orders in consideration

of the motion and (ii) a statement that the requested extension will still conform to the requirements

of Local Rule 16.01(h)(1) that no dispositive motion deadline, including response and reply briefs,

shall be later than 90 days in advance of the trial date. Motions for extension should also detail the

moving party’s efforts and diligently complying with the originally scheduled deadlines and the

facts demonstrating good cause for modification of the deadline as required by Fed. R. Civ. P.

16(b)(4).

       N.      ESTIMATED TRIAL TIME AND TARGET TRIAL DATE: The parties




     Case 3:20-cv-00628 Document 12 Filed 09/29/20 Page 5 of 6 PageID #: 44
expect the jury trial to last approximately 3-4 days. The Parties request a trial date no earlier than

April 5, 2022.

       IT IS SO ORDERED.




                                                              JEFFERY S. FRENSLEY
                                                              United States Magistrate Judge




     Case 3:20-cv-00628 Document 12 Filed 09/29/20 Page 6 of 6 PageID #: 45
